Citation Nr: 1548854	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-07 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 2006 to November 2007, including combat in Iraq in support of Operation Iraqi Freedom from October 2006 to October 2007.  He also had additional U.S. Army Reserve (USAR) service and a period of active duty for training (ACDUTRA) from July 1991 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which denied the Veteran's claim of service connection for diabetes mellitus.  The Veteran disagreed with this decision in November 2012.  He perfected a timely appeal in March 2013.  A Travel Board hearing was held at the RO in May 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to additional compensation based on dependency has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Although it is not entirely clear from a review of the record evidence, it appears that the Veteran contends that he is entitled to additional compensation for at least 1 daughter who is between the ages of 18-23 and still attending school.  A review of the Veteran's VBMS eFolder shows that he provided the date of birth for at least one of his dependents, a daughter, in August 2015 correspondence from his service representative.  The most recent rating decision issued by the RO in Anchorage, Alaska, in August 2015 indicates, however, that VA is paying the Veteran as a single Veteran with no dependents.  This may be in error.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served in combat in support of Operation Iraqi Freedom from October 2006 to October 2007.

2.  The record evidence shows that the Veteran was diagnosed as having diabetes mellitus in March 2008.

3.  The Veteran's diabetes mellitus is presumed to have be incurred in service.


CONCLUSION OF LAW

Diabetes mellitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for diabetes mellitus, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection for Diabetes Mellitus

The Veteran contends that he incurred diabetes mellitus during active service.  He specifically contends that excess consumption of extremely sugary energy drinks in order to stay awake while on combat patrols in Iraq in support of Operation Iraqi Freedom caused or contributed to his current diabetes mellitus.  He alternatively contends that his current diabetes mellitus is related to service.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because diabetes mellitus is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for diabetes mellitus.  The Veteran contends that he had to drink a lot of very sugary energy drinks while on combat patrols in Iraq in order to stay awake on these patrols.  He also contends that his current diabetes mellitus was caused by his consumption of these sugary beverages during active combat service in Iraq.  The record evidence supports his assertions.  With regard to the Veteran's assertion that he had honorable active combat service in Iraq in support of Operation Iraqi Freedom, his DD Form 214 shows that he served in an imminent danger area in Iraq from October 2006 to October 2007 and was awarded the Iraq Campaign Medal.  This form also indicates that the Veteran served as an infantryman during active service.  Thus, the Board finds that the Veteran's assertions regarding participation in combat patrols while in Iraq to be credible because they are consistent with the facts and circumstances of such service.  Because the Veteran's honorable active combat service in Iraq included participating in combat patrols, the Board also finds that the Veteran's lay assertions that he was required to stay awake during these patrols to be credible because they are consistent with the facts and circumstances of such service.  The Board next finds that the Veteran's lay statements that he consumed a lot of extremely sugary energy drinks in order to stay awake during these patrols to be credible because they are consistent with the facts and circumstances of such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The post-service evidence also supports granting the Veteran's service connection claim for diabetes mellitus.  It shows that, following his service separation in October 2007 and after he returned from honorable active combat service in Iraq, the Veteran was diagnosed as having diabetes mellitus following VA examination in March 2008.  In other words, the evidence shows that the Veteran was diagnosed as having diabetes mellitus within the first post-service year (i.e., by October 2008).  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The Board finds it highly significant that, when his diabetes mellitus initially was diagnosed, the VA examiner who had examined the Veteran in March 2008 found his glucose level to be so high that it required immediate referral to a VA outpatient treatment clinic for treatment that same day.  The Veteran reported at this VA outpatient treatment visit in March 2008 that he knew that his blood sugar consistently was elevated because his mother was a diabetic and he checked his blood sugar using her glucose (or blood sugar) monitor.  Subsequent private outpatient treatment records demonstrate continuing treatment for diabetes mellitus since active service, although it appears that the Veteran has been somewhat resistant to treatment.  Thus, the Veteran has established a continuity of symptomatology since active service for his current diabetes mellitus.  See Walker, 708 F.3d at 1331.  Moreover, the Board notes that diabetes mellitus was diagnosed within one year of his service discharge.

In the instant case, diabetes mellitus was diagnosed in March 2008.  Since diabetes mellitus was diagnosed within one year of the Veteran's November 2007 discharge, 


      CONTINUE ON THE NEXT PAGE

the Board finds that presumptive service connection for diabetes mellitus is warranted.


ORDER

Entitlement to service connection for diabetes mellitus is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


